Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 02, 2019

The Court of Appeals hereby passes the following order:

A20D0081. RONALD L. WHITE et al. v. ENTERPRISE HOLDINGS, INC et
    al.

      On July 15, 2019, the trial court entered an order granting the motion to dismiss
for lack of personal jurisdiction filed by defendant Enterprise Holdings, Inc. On
September 10, 2019, plaintiff Ronald L. White filed this application for discretionary
review of the trial court’s order. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). White filed this application 57 days after entry
of the order he seeks to appeal. The application is therefore untimely, and it is hereby
DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/02/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.